84 F.3d 1153
PACIFIC TELESIS GROUP;  Pacific Bell;  Nevada Bell,Plaintiffs-Appellants,v.UNITED STATES of America, et al.;  Federal CommunicationsCommission;  Janet Reno, Attorney General,Defendants-Appellees,andCalifornia Cable Television Association, Intervenor-Appellee.US WEST, INC.;  US West Communications;  US West MultimediaCommunications, Inc., Plaintiffs-Appellees,andWashington Independent Telephone Association;  PacificTelecom, Inc. (PTI), and its Subsidiaries,Plaintiffs-Intervenors-Appellees,v.UNITED STATES of America;  Federal CommunicationsCommission;  Janet Reno, Attorney General,Defendants-Appellants.
Nos. 94-16064, 94-35775.
United States Court of Appeals,Ninth Circuit.
May 24, 1996.

1
On Remand from the United States Supreme Court.


2
Prior report:  --- U.S. ----, 116 S. Ct. 1037, 134 L. Ed. 2d 186.


3
Before:  ALARCON and HALL, Circuit Judges, and KING,* District Judge.

ORDER

4
The joint motion of the parties in case no. 94-16064, which was filed with the court on April 29, 1996, is GRANTED.   This case is hereby remanded to the district court.   The district court order of May 17, 1994, shall be vacated and the case dismissed as moot.


5
Case no. 94-35775 is hereby remanded to the district court.   The district court shall vacate its order granting summary judgment and the case shall be dismissed as moot.



*
 The Honorable Samuel P. King, Senior District Judge for the District of Hawaii, sitting by designation